Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147002 & (21)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  CITIZENS UNITED AGAINST                                                                                David F. Viviano,
  CORRUPT GOVERNMENT,                                                                                                Justices
            Petitioner-Appellant,
  v                                                                SC: 147002
                                                                   COA: 314639
  CITY OF DETROIT FINANCIAL
  REVIEW TEAM, ANDY DILLON,
  FREDERICK HEADEN, THOMAS
  McTAVISH, DARRELL BURKS,
  RONALD GOLDSBERRY, and KEN
  WHIPPLE,
            Respondents-Appellees.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 7, 2013 and the March 28, 2013 orders of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2013
         h0520
                                                                              Clerk